People ex rel. Fraser v Warden, G.M.D.C. (2017 NY Slip Op 00922)





People ex rel. Fraser v Warden, G.M.D.C.


2017 NY Slip Op 00922


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Tom, J.P., Renwick, Saxe, Feinman, Gesmer, JJ.


3000 400537/12

[*1]In re The People of the State of New York, ex rel. Carl Fraser, Petitioner-Appellant,
vWarden, G.M.D.C., New York City Department of Corrections, Respondent-Respondent.


Carl Fraser, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Larry R.C. Stephen, J.), entered April 24, 2012, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This appeal challenging the legality of petitioner's preconviction detention is moot, since petitioner is currently incarcerated following his conviction and sentencing (see People ex rel. Mason v Warden, 138 AD3d 501 [1st Dept 2016]). Petitioner has failed to demonstrate the applicability of an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK